                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                       )
                                                  )
                         Plaintiff,               )
                                                  )
  v.                                              )
                                                  )
                                                  )                  No. 3:19-CR-220-TAV-DCP
  BRYAN CORNELIUS,                                )
  GAGE WHITTENBERG,                               )
  LAMARCUS ANDERSON,                              )
  TIARA BADGETT, GEORGE L. BASSETT,               )
  COBIE FUGATE, DARREN PAYNE,                     )
  CIERRA THOMPSON,                                )
  DEMETRIUS WILLIAMS, and                         )
  BLAKE WRIGHT,                                   )
                                                  )
                         Defendants.              )


                                  MEMORANDUM AND ORDER

         This case came before the Court on January 11, 2021, for a telephonic status conference.

  See 28 U.S.C. § 636(b).       Assistant United States Attorney Cynthia Davidson appeared by

  telephone on behalf of the Government.       The following defense counsel also appeared by

  telephone: Attorney Norman McKellar for Defendant Cornelius; Attorney Forrest Wallace for

  Defendant Whittenberg; Attorney Shipley for Defendant Anderson; Attorney Troy Jones for

  Defendant Badgett; Attorney Francis Lloyd, Jr. for Defendant Bassett, Attorney Wesley Stone

  for Defendant Fugate 1; Attorney Tim Baldridge appearing for Attorney Marcos Garza, who

  represents Defendant Payne 2; Attorney Stephen McGrath for Defendant Thompson; Attorney



         1
           The Court notes that Attorneys Lloyd and Stone stated that their clients had no
  objections to the continuance and were subsequently excused from the hearing in order to attend
  another court proceeding.
         2
             Defendant Payne subsequently filed a Plea Agreement [Doc. 297] on January 11, 2021.

Case 3:19-cr-00220-TAV-DCP Document 301 Filed 01/13/21 Page 1 of 4 PageID #: 1290
  Michael McGovern for Defendant Williams; and Attorney Joseph Fanduzz for Defendant

  Wright. All Defendants were excused from this hearing.

         The trial of this case is set for January 26, 2021. On November 30, 2020, Chief United

  States District Judge Travis R. McDonough entered Standing Order 20-21, which continues all

  jury trials between November 30, 2020, and January 15, 2021. This Order states that due to the

  “reduced ability to obtain an adequate spectrum of jurors and the risks posed to the jurors and the

  public due to the increased prevalence of COVID-19 in all divisions, the Court specifically finds

  that the ends of justice served by ordering the continuances outweigh the best interests of the

  public and any defendant’s right to a speedy trial.” E.D.TN SO-20-21. In Standing Order 21-01,

  Judge McDonough extended Standing Order 20-21 through February 28, 2021. E.D.TN SO-21-

  01. In the Standing Order, the Court finds the time period of the continuances implemented will

  be excluded under the Speedy Trial Act. Id. Accordingly, the January 26, 2021 trial date must

  be continued. Before the start of the status conference, the parties agreed on a new trial date of

  August 3, 2021.

         The Court finds a trial continuance is necessary and was not opposed by the parties. The

  Court finds that the ends of justice served by granting a continuance outweigh the interest of the

  Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The January 26, 2021

  trial date must be continued, pursuant to SO-21-01. This Standing Order finds that due to the

  “reduced ability to obtain an adequate spectrum of jurors and the risks posed to the jurors and the

  public due to the increased prevalence of COVID-19 in all divisions, the Court specifically finds

  that the ends of justice served by ordering the continuances outweigh the best interests of the

  public and any defendant’s right to a speedy trial” through February 28, 2021. E.D.TN SO-21-

  01. The Standing Order states that the Court finds this time to be excluded under the Speedy

  Trial Act. E.D.TN SO-21-01.
                                                  2

Case 3:19-cr-00220-TAV-DCP Document 301 Filed 01/13/21 Page 2 of 4 PageID #: 1291
         Additionally, the Court finds that a continuance beyond February 2021 is necessary in

  this case. The Court observes that Defendant Cornelius filed a Motion to Suppress Intercepted

  Communications by Wiretap [Doc. 242] on October 19, 2020, which Defendant Whittenberg

  subsequently moved to adopt [Doc. 247]. The Government responded in opposition [Doc. 252]

  on November 2, 2020. Defendant Whittenberg also moved [Doc. 245] for a bill of particulars

  and for the disclosure of specific items pursuant to Brady v. Maryland [Doc. 247]. The Court

  held a motion hearing on December 4, 2020 [Doc. 277]. Therefore, additional time may be

  necessary for the resolution of these pretrial motions.

         Additionally, the Court notes that the parties have continued to engage in plea

  negotiations with the Government, with Defendant Shaunta Sheadrick filing a plea agreement on

  January 7, 2021 [Doc. 291] and Defendant Payne filing a plea agreement on January 11, 2021

  [Doc. 297]. Lastly, the Court notes that Attorney Shipley was recently substituted as counsel of

  record for Defendant Anderson on January 11, 2021 [Doc. 294] and requires additional time to

  review the provided discovery and meet with Defendant Anderson. Accordingly, the Court finds

  that a trial continuance is warranted for counsel to have the reasonable time necessary to prepare

  for trial, despite their use of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

         The trial in this case is CONTINUED to August 3, 2021. The Court finds that all the

  time between the January 11, 2021 scheduling conference and the new trial date of August 3,

  2021, is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18

  U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B); E.D.TN SO-21-01. During the telephonic hearing, the

  Court also set a new plea deadline and pretrial conference, which are set out below.

         Accordingly, it is ORDERED as follows:

            (1) The trial of this matter is CONTINUED and reset to commence on
                August 3, 2021, at 9:00 a.m., before the Honorable Thomas A.
                Varlan, United States District Judge;
                                                   3

Case 3:19-cr-00220-TAV-DCP Document 301 Filed 01/13/21 Page 3 of 4 PageID #: 1292
          (2) All time between the January 11, 2021 scheduling conference and
              the new trial date of August 3, 2021, is fully excludable time under
              the Speedy Trial Act for the reasons set forth herein;

          (3) The deadline for filing a plea agreement in the record and
              providing reciprocal discovery is extended to July 2, 2021;

          (4) The parties are to appear before the undersigned for a final pretrial
              conference on July 20, 2021, at 10:30 a.m.;

          (5) Motions in limine must be filed no later than July 19, 2021; and

          (6) Requests for special jury instructions with appropriate citations to
              authority pursuant to Local Rule 7.4. shall be filed on or before
              July 23, 2021.

        IT IS SO ORDERED.


                                             ENTER:


                                             Debra C. Poplin
                                             United States Magistrate Judge




                                                4

Case 3:19-cr-00220-TAV-DCP Document 301 Filed 01/13/21 Page 4 of 4 PageID #: 1293
